Appeal from a judgment of the County Court of Clinton County (Ryan, J.), rendered October 13, 2004, which resentenced defendant following his conviction of the crimes of criminal possession of a forged instrument in the second degree and criminal possession of a controlled substance in the fifth degree.
Defendant waived his right to appeal, pleaded guilty to criminal possession of a forged instrument in the second degree and criminal possession of a controlled substance in the fifth degree and was sentenced as a second felony offender to a prison term of 2 to 4 years on each conviction, to run concurrent to a sentence he currently was serving. Upon realizing that the sentence imposed was illegal (see Penal Law § 70.25 [2-a]), defendant reappeared before County Court, declined the opportunity to withdraw his plea and was resentenced in accordance with the modified plea agreement to concurrent prison terms of 2 to 4 years, to run consecutive to his current prison term. On appeal, defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record leads us to the same conclusion. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.